IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT M. KERR,                        :   No. 13 WAP 2018
                                       :
                     Appellant         :   Appeal from Order of the
                                       :   Commonwealth Court entered May 7,
                                       :   2018 at No. 158 F.R. 2012, overruling
             v.                        :   exceptions to the Order of the Board
                                       :   of Finance and Revenue entered
                                       :   January 25, 2012 at No. 1107713 and
COMMONWEALTH OF PENNSYLVANIA,          :   directing entry of judgment for the
                                       :   Commonwealth.
                     Appellee          :



                                 ORDER


PER CURIAM                                 DECIDED: NOVEMBER 21, 2018
     AND NOW, this 21st day of November, 2018, the Order of the Commonwealth

Court is AFFIRMED.